DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.  Applicant's arguments filed on 12/10/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
In view of amendment, the reference of Peng CN103246422A has used for the new ground of rejection.

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al (CN103246422A).

(Fig. 3 reproduced below) discloses a touch panel (touch screen device; Para. 0004), comprising: 
a first set of electrodes including a first electrode and a second electrode sequentially arranged in a first direction (1st set of electrodes Ta1, Tb1 marked as 1 and 2 in vertical direction as first direction; see Fig. 3 reproduced below); and
a second set of electrodes including a third electrode, a sixth electrode, a fourth electrode, a fifth electrode, a seventh electrode, and an eighth electrode sequentially arranged in the first direction in a listed order of the third electrode, the sixth electrode, the fourth electrode, the fifth electrode, the seventh electrode, and the eighth electrode (2nd set of electrodes Rx2, Rx3, Rx4, Rx4, Rx3, Rx2 as marked in the order of 3, 6, 4, 5, 7 and 8 sequentially arranged in vertical direction; see Fig. 3 reproduced below),
wherein the third electrode, the sixth electrode, and the fourth electrode face the first electrode in a second direction crossing the first direction (electrodes 3, 6, 4 face electrode 1 in the horizontal direction; see Fig. 3 reproduced below), the fifth electrode, the seventh electrode, and the eighth electrode face the second electrode in the second direction (electrodes 5, 7, 8 face electrode 2 in the horizontal direction), and the fourth electrode is electrically connected to the fifth electrode (electrode 4 is electrically connected to electrode 5).

    PNG
    media_image1.png
    621
    645
    media_image1.png
    Greyscale

Referring to claim 2, Peng CN103246422A discloses wherein:
the sixth electrode is disposed between the third electrode and the fourth electrode and faces the first electrode in the second direction (electrode 6 is between electrodes 3 and 4 and faces electrode 1 in the horizontal direction; see Fig. 3), and
the seventh electrode faces the second electrode in the second direction and is electrically connected to the sixth electrode (electrode 7 faces electrode 2 in the horizontal direction is electrically connected to the electrode 6; see Fig. 3).
Referring to claim 3, Peng CN103246422A discloses wherein: the eighth electrode is electrically connected to the third electrode (electrode 8 is electrically connected to the electrode 3; see Fig. 3).
Referring to claim 5, Peng CN103246422A discloses further comprising:
a third wire electrically connecting the fourth electrode and the fifth electrode (electrode 4 is connected to electrode 5 via a wire as third wire; see Fig. 3); and
a fourth wire electrically connecting the sixth electrode and the seventh electrode (electrode 6 is connected to electrode 7 via a wire as fourth wire; see Fig. 3),
(wire connection between electrode 4 and electrode 5 is shorter than the wire connection between electrode 6 and electrode 7; see Fig. 3).
Referring to claim 6, Peng CN103246422A discloses further comprising:
a fifth wire electrically connecting the third electrode and the eighth electrode (electrode 3 is connected to electrode 8 via a wire as fifth wire; see Fig. 3),
wherein the fifth wire is longer than the fourth wire (wire connection between electrode 3 and electrode 8 is longer than the wire connection between electrode 6 and electrode 7; see Fig. 3).
Referring to claim 7, Peng CN103246422A discloses wherein:
the first set of electrodes further includes a ninth electrode (1st set of electrodes included Tc1, marked as 9; see Fig. 3), wherein the second electrode is disposed between the first electrode and the ninth electrode (electrode 2 is between electrodes 1 and 9; see Fig. 3), and
the second set of electrodes further includes a tenth electrode which faces the ninth electrode in the second direction (electrode 10 faces the electrode 9; see Fig. 3) and is electrically connected to the eighth electrode (electrode 10 is connected the electrode 8; see Fig. 3).
Referring to claim 8, Peng CN103246422A discloses wherein:
the second set of electrodes further includes an eleventh electrode which faces the ninth electrode in the second direction and is electrically connected to the fifth electrode (electrode 11 faces the electrode 9 and is electrically connected to the electrode 5; see Fig. 3).
Referring to claim 9, Peng CN103246422A discloses further comprising:
a sixth wire electrically connecting the eighth electrode and the tenth electrode (electrode 8 is connected to electrode 10 via a wire as sixth wire; see Fig. 3); and
(electrode 5 is connected to electrode 11 via a wire as seventh; see Fig. 3),
wherein the sixth wire is shorter than the seventh wire (wire connection between electrode 8 and electrode 10 is shorter than the wire connection between electrode 5 and electrode 11; see Fig. 3).
Referring to claim 10, Peng CN103246422A discloses wherein:
the third wire, the fourth wire, and the fifth wire are disposed at a first side of the second set of electrodes (3th, 4th, and 5th wires are located on right side; See Fig. 3 below), and
the sixth wire and the seventh wire are disposed at a second side of the second set of electrodes opposite to the first side (6th and 7th wires are located on left side; See Fig. 3 below).

    PNG
    media_image2.png
    455
    742
    media_image2.png
    Greyscale


Referring to claim 11, this claim differs from claim 1 in that the additional limitations a display panel, a touch sensing unit, a display controller, a touch sensor are recited to claim 11.  These limitations are taught by Peng as addressing below.
  Peng CN103246422A teaches a display device (touch screen device; Para. 0008), comprising: a display panel including pixels ([0033] discloses “Its structure includes a cover plate, a touch screen and a display”.  Thus, the display must have pixels so that it can display an image);
a touch sensing unit including touch sensors (sensing nodes arranged in a sensing array; Para. 0009);
a display controller controlling the display panel ([0033] discloses that “it can be understood that the touch screen device may also include other structures such as a touch circuit that control the operation and display of touch screen device); and
a touch sensor controller controlling the touch sensing unit ([0033] discloses that “it can be understood that the touch screen device may also include other structures such as a touch circuit that control the operation and display of touch screen device).
Thus, Peng clearly teach the all the limitations recited in claim 11 as addressed above and as set forth in claim 1 above.
Referring to claims 12-13 and 15-20, these claims are recited same limitations as claims 2-3 and 5-10 and rejected for the same reason as set forth in claims 2-3 and 5-10.

Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN103246422A) in view of Bulea et al. (US# 9,081,453 hereinafter Bulea).
Referring to claim 4, Peng CN103246422A as applied above does not specifically disclose further comprising:

a second wire electrically connected to the second electrode and disposed at a second side of the first set of electrodes opposite to the first side.
In an analogous art, Bulea discloses further comprising:
a first wire electrically connected to the first electrode and disposed at a first side of the first set of electrodes (the electrode 802A as 1st electrode with left side line connection in  column 1200A; see Fig. 12); and
a second wire electrically connected to the second electrode and disposed at a second side of the first set of electrodes opposite to the first side (the electrode 802A as 2nd electrode with right side line connection in column 1210A; see Fig. 12).

    PNG
    media_image3.png
    483
    577
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Bulea to the system of CN103246422A in order to reduce the number of traces and/or electrodes required to sense the position of input object within the sensing region without affecting the accuracy and repeatability of the acquired positional data.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT D AU/Examiner, Art Unit 2624     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691